Case 1:17-cr-00675-JSR Document 19 Filed 07/29/21 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oe ee eee x
UNITED STATES OF AMERICA, :

Plaintiff, : 17 Cr. 675 (JSR)

-V- : ORDER ON MOTION FOR
: RESTITUTION

CLIFFORD MOSS,

Defendant.
oo eee x

JED S. RAKOFF, U.S.D.Jd.

On October 4, 2017, Clifford Moss pleaded guilty to six offenses
in connection with several unlawful bribery and kickback schemes
related to business dealings with two union chapters controlled by the
Genovese crime family. As relevant here, beginning in approximately
2006, Moss began selling insurance annuities to the Funds. Steven
Arena, a “made member” of the Genovese crime family, initially
facilitated the transactions. In return, Moss paid to Arena and, later,
Frank Cognetta, the secretary/treasurer of a union local,
approximately half of the commissions he received from the insurance
companies that issued the annuities. See Trial Tr. 108:14-21, 112:19-

22, 137:23-138:4, United States v. Giovinco, 18-cr-14 (JSR).

 

On July 29, 2020, the Court sentenced Moss to time served and
ordered him to forfeit $1.839 million, an amount that included the
commissions Moss received from the scheme involving selling insurance

annuities to the Funds. See ECF No. 12.

CURE NEE. RE TB Tn CNIS RENE SF SATA NE TORCHES, SENECA NDP ETN PE RCIA PM lk
Case 1:17-cr-00675-JSR Document 19 Filed 07/29/21 Page 2 of 8

Before the Court is the motion of third-party movant the Board
of Trustees of the Wine, Liquor and Distillery Workers Union Local i-
D (“Local 1-D”) Major Medical Plan (“MMP”), the Local 1-D Pension Fund
(the “Pension Fund”), and the Local 1-D Severance and Retirement Fund
(the “Severance Fund”) (collectively, “the Funds”) for an order of
restitution against Moss in the amount of $855,000. ECF No. 15. For
the reasons set forth below, the Funds’ motion for restitution is
denied.

BACKGROUND

From at least 2006 to 2015, Moss operated an insurance brokerage
and financial advisory business, Clifford Moss Wealth Advisory. He
made unlawful kickback and bribe payments to Arena and officers of
Local 1-D and to officers of another union, the Liquor Salesmen’s
Local Union 2-D (“Local 2-D”), in exchange for Local 1-D and Local 2-
D benefit plans’ purchase of various financial products through Moss.
Beginning in approximately 2006, Arena facilitated Moss’ sale of
insurance annuities to Local 1-D and Local 2-D. Local 2-D and its
benefit plans are not seeking restitution in this action.

Moss paid Arena a kickback of approximately $360,000, which Moss
understood Arena would share with union officials Salvatore Cognetta
and Vincent Fyfe. But Arena kept much of the money, which soured Moss’s
relationship with the union officials. See Trial Tr. 136:5-12, United

States v. Giovinco, 18-cr-14 (JSR). Following Salvatore Cognetta’s

 

death in 2011, Moss agreed with Frank Cognetta, who had become the new
Case 1:17-cr-00675-JSR Document 19 Filed 07/29/21 Page 3 of 8

secretary/treasurer of Local 1-D, that Moss would sell insurance
annuities to the Plans in exchange for bribe and kickback payments.
See id. at 137:4-138:7. A forensic accountant retained by the Funds
has calculated that, during the relevant period, Moss received a total
of roughly $855,000 in commissions related to annuities purchased by
the Funds. ECF No. 15 at 5.

Moss subsequently entered into a cooperation agreement with the
Government. Pursuant to that agreement, he waived his right to be
charged by indictment and pleaded guilty to six offenses: one count
of conspiracy to commit racketeering, in violation of 18 U.S.C. §
2962(d); three counts of conspiracy to commit honest service fraud,
in violation of 18 U.S.C. § 1349; and two counts of bribery affecting
an employee benefit plan, in violation of 18 U.S.C. § 1954 and 2. See
ECF Nos 1, 2.

There is no dispute that the insurance annuities Moss sold the
Funds are legitimate insurance products. There also appears to be no
dispute that the annuities performed well and earned the Funds a
positive return on investment. ECF No. 17 at 3; Def’s Letter Mem. at
2. The commissions Moss received were paid by the insurance companies,
not the Funds. But the Funds argue that they would not have invested
in these insurance annuities at all had it not been for Moss’s scheme.
See ECF No. 18 at 2. The Funds claim they would have invested in other,

“liquid and cost-efficient vehicles.” Id. at 1. Second, the Funds

argue that because they invested with Moss, they paid “inflated

MESA NUT PRP HSE IENAL REXEL SMTA RO Oe mi BT
Case 1:17-cr-00675-JSR Document 19 Filed 07/29/21 Page 4 of 8

investment fees greater than amounts they otherwise would have to pay,
if the commissions had not been collected by Moss.” ECF No. 16 at 5.
Last, the Funds contend that because they have a potential civil cause
of action against Moss and his coconspirators under the Employment
Retirement Income Security Act of 1974, as amended (ERISA), they may
seek restitution in this Court to avoid unnecessary delays in recouping
what they believe are their losses. Id. at 6.

The Government declines to endorse the Funds’ motion, ECF No. 17,
and Moss opposes it, Def’s Letter Mem. at 2-3. The Government argues
both that the Government cannot prove the Funds suffered pecuniary
loss and that, even if it could, the Funds have not proposed a sound
methodology to reasonably approximate the amount of the loss. ECF No.
17 at 1. Both the Government and Moss aver that Moss did not set or
negotiate the terms of the commissions he was paid, and the amounts
of commissions were not related to changes in the value of the Funds’
investments. ECF No. 17 at 2; Def’s Letter Mem. at 2.

LEGAL STANDARD

The Mandatory Victim Restitution Act (MVRA), 18 U.S.C. $3663A et
seq., provides in pertinent part that for an “an offense against
property . . . including any offense committed by fraud or deceit,”
18 U.S.C. § 3663A(c) (1) (A) (ii), where an “identifiable victim or
victims has suffered a pecuniary loss,” id. § 3663A(c) (1) (B), the
sentencing court “shall order, in addition to ... any other penalty

authorized by law, that the defendant make restitution to the victim

 

 

 

 
Case 1:17-cr-00675-JSR Document 19 Filed 07/29/21 Page 5 of 8

of the offense.” Id. § 3663A(a) (1). See also United States v. Finazzo,

 

850 F.3d 94, 117 (2d Cir. 2017) (explaining that restitution is
mandatory for crimes committed by fraud or deceit). The statute
includes limited exceptions when the number of victims is so large,
or the issues of fact related to the cause and amount of victims’
losses so complex, as to frustrate the purposes of restitution. See
18 U.S.C. § 3663A(c) (3).

The MVRA defines a victim as “a person directly and proximately
harmed as a result of the commission of an offense for which
restitution may be ordered.” 18 U.S.C. § 3663A(a) (2). Because
restitution is a compensatory remedy and the MVRA limits the amount
of restitution to the victim’s pecuniary loss, a district court’s
“restitution order must be tied to the victim’s actual, provable loss.”

United States v. Zangari, 677 F.3d 86, 91 (2d Cir. 2012); accord United

 

States v. Marino, 654 F.3d 310, 319-20 (2d Cir. 2011); United States
vy. Boceagna, 450 F.3d 107, 113 (2d Cir. 2006) (“Criminal restitution

is not concerned with a victim’s disappointed expectations but
only with his actual loss”). When calculating the actual amount of the

Mw

loss is difficult, victims seeking restitution must provide a
reasonable approximation of loss supported by a sound methodology.”

United States v. Gushlak, 728 F.3d 184, 196 (2d Cir. 2013). The Second

 

Circuit has expressly ruled out at least one methodology relevant
here: “[A] sentencing court ordering restitution under the MVRA may

not substitute a defendant’s ill-gotten gains for the victim's actual
Case 1:17-cr-00675-JSR Document 19 Filed 07/29/21 Page 6 of 8

losses.” Zangari, 677 F.3d at 92-93. But where “there is a direct
correlation between gain and loss ... the defendant’s gain can act as
a measure of -- as opposed to a substitute for -- the victim’s loss.”

Id. at 93; accord Finazzo, 850 F.3d at 117.

The Funds must therefore prove that they are victims within the
meaning of the statute and that they suffered pecuniary loss. If the
amount of the loss is difficult to calculate, the Funds must offer a
sound methodology for reaching a reasonable approximation.

ANALYSIS

It is clear that the Funds are victims of Moss’s crimes. They had
the right to receive his honest services, and his criminal conduct
denied them the exercise of that right. See ECF No. 17 at 1. But the
Funds have not demonstrated by a preponderance of the evidence that
they suffered pecuniary harm because of Moss's crimes.

The Funds expressly disclaim the argument that they are seeking
restitution because they lost the opportunity to invest in other
products that would have produced higher returns, ECF No. 18 at 2; see

also ECF No. 17 at 3. But they nevertheless allege that they would not

 

have purchased the insurance annuities Moss was selling but for his
scheme. The Funds offer no evidence in support of their claim that
they would have invested instead in “liquid and cost-efficient
vehicles,” ECF No. 18 at 1. Nor have the Funds substantiated the
allegation that were it not for the commissions Moss collected from

the insurance companies, they “undoubtedly paid inflated investment
Case 1:17-cr-00675-JSR Document 19 Filed 07/29/21 Page 7 of 8

fees greater than amounts they otherwise would have had to pay,” ECF
No. 15 at 5. Moss received the commissions at issue from the insurance
companies, not from the Funds. The amount of the commissions was not
set by Moss, did not vary in relation to the performance of the
annuities, and was not deducted from the value of the investments. ECF
No. i7 at 3-4.

Because restitution under the MVRA is available only to those
victims who suffered pecuniary loss, the Court’s inquiry ends here.
The Government has tellingly declined to endorse the Funds’ motion,
stating that it “does not believe it can meet its burden” of proving
pecuniary loss. ECF No. 17 at 3. Even if there were a pecuniary loss,
calculating the amount of Moss’s commissions is not a sound methodology
for reaching a reasonable approximation of the Funds’ loss. As in
Zangari, even if the Funds suffered pecuniary loss, “this is not a
case in which a direct correlation exists between the victims’ losses
and the defendant’s gain such that the latter can be used as a measure
of the former.” 677 F.3d at 94 (2d Cir. 2012).

The Court addresses briefly the Funds’ remaining argument, that
because they have a cause of action against Moss under ERISA, they are
Yentitled to restitution for their substantial monetary losses without
having to resort to civil litigation,” ECF No. 15 at 6. While it is
not for the Court to pass on the details of the Funds’ putative ERISA
claim, the Funds have conflated two substantially different types of

proceedings. Whether or not Moss has civil liability to the Funds
Case 1:17-cr-00675-JSR Document 19 Filed 07/29/21 Page 8 of 8

under ERISA is a separate question from whether adequate evidence
supports the entry of an order of restitution in a criminal case.
CONCLUSION
For the foregoing reasons, the Court finds that the Funds are not
entitled to restitution as a victim under the MVRA. Accordingly, their
request for restitution is DENIED.

SO ORDERED.

Dated: New York, NY (pps LY)
CI aT
#24, 2021 JED S. RAKOFF, U.S.D.d.
